Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the response to election filed 07/27/2022.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 refers to “each of the plurality of sheaths”, however only a single pluarlity of sheaths is claimed. The Office suggests the following amendment to withdraw the rejection:
8. (currently amended) A device for entering a wall of a blood vessel comprising: a catheter; a tether filament extending through the catheter; a cap coupled to a distal end of the tether filament; a plurality of sheaths arranged about tether filament, each of the sheaths within the plurality of sheaths comprising a distal end coupled to the cap, and each of the sheaths within the plurality of sheaths comprising a hinge along its length; an aperture at the hinge of one of the sheaths within the plurality of sheaths; and a wire slidable within the one of the sheaths within the plurality of sheaths configured to extend through the aperture toward the wall of the blood vessel.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 recites the plurality of sheaths comprises an aperture at the hinge, which is repetition of the same subject matter already recited in claim 8.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Election/Restrictions
Applicant’s election of group I in the reply filed on 07/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicant’s election without traverse of claims 1-13 in the reply filed on 07/27/2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,531,945 (Szaboles et al.)
 Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 generally recites a first sheath, with a hinge, a cap coupled to a tether filament, wire slidable within the first sheath, which is generally recited in claim 11 of the patent. Claim 8 generally recites a plurality of sheaths, with a hinge, a cap coupled to a tether filament, wire slidable within the sheaths, which is generally recited in claim 11 of the patent.
It is clear that all the elements of claims 1-6, 8-12 are to be found in claim 11 of the patent.  The difference between claims 1-6, 8-12 of the application and claim 11 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 11 of the patent is in effect a “species” of the “generic” invention of claims 1-6, 8-12.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2001/0041914 (Frazier et al.)
Regarding claims 1-5,  Frazier et al. discloses as shown in Figures 3A, 4 a device for entering a wall of a blood vessel comprising: a first sheath (one of anchor supports 62, see paragraph [0063]) having a proximal end, a distal end, and a hinge (portion of proximal section 70, distal section 72 generally indicated as A, see paragraph [0075]) along its length with an aperture (opening generally indicated as B) at the hinge; a cap (cap 38, see paragraph [0062]) coupled to the distal end of the first sheath; a tether filament (actuator 56, see paragraph [0062]) coupled to the cap and extending proximally along the first sheath external to the first sheath; a wire (deployment wire 106, see paragraph [0071]) slidable within the first sheath and configured to extend through the aperture toward the wall of the blood vessel, wherein the hinge of the first sheath is configured to extend radially away from the tether with a proximal translation of the tether filament, and wherein the hinge of the first sheath extends radially towards the tether with a distal translation of the tether filament, a second sheath (another one of anchor supports 62) having a proximal end, a distal end, and a hinge along its length with an aperture at the hinge, and wherein the distal end of the second sheath is coupled to the cap, wherein the tether filament is disposed between the first sheath and the second sheath, wherein the wire is slidable within the second sheath (if it is manually advanced through it). See paragraph [0075].

    PNG
    media_image1.png
    487
    761
    media_image1.png
    Greyscale

Regarding claim 6, Frazier et al. discloses a second wire (deployment wire 106 of one of the other anchor support 62, see paragraph [0071]) is slidable within the second sheath.
Regarding claim 8,  Frazier et al. discloses as shown in Figures 3A, 4 a device capable of entering a wall of a blood vessel comprising: a catheter (flexible tubular body 52, see paragraph [0052]); a tether filament (actuator 56, see paragraph [0062]) extending through the catheter; a cap (cap 38, see paragraph [0062]) coupled to a distal end of the tether filament; a plurality of sheaths (anchor supports 62, see paragraph [0063]) arranged about tether filament, each of the plurality of sheaths comprising a distal end coupled to the cap, and each of the plurality of sheaths comprising a hinge (portion of proximal section 70, distal section 72 generally indicated as A, see paragraph [0075]) along its length; an aperture (opening generally indicated as B) at the hinge of one of the plurality of sheaths; and a wire (deployment wire 106, see paragraph [0071]) slidable within the one of the plurality of sheaths configured to extend through the aperture toward the wall of the blood vessel, wherein each hinge of the plurality of sheaths is configured to extend radially away from the tether filament with a proximal translation of the tether filament, and wherein each hinge of the plurality of sheaths is configured to extend radially towards the tether with a distal translation of the tether filament, wherein the plurality of sheaths is in a substantially symmetrical arrangement about the tether filament when the plurality of sheaths is radially extended away from the tether filament, wherein the plurality of sheaths comprises at least four sheaths. 
    PNG
    media_image1.png
    487
    761
    media_image1.png
    Greyscale

Regarding claim 12, Frazier et al. discloses wherein each hinge of the plurality of sheaths comprises an aperture (opening generally indicated as B) at the hinge, and wherein the wire is slidable within each of the plurality of sheaths, if manipulated by hand.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2001/0041914 (Frazier et al.) in view U.S. Patent Number 9,101,383 (Dostal et al.)
Regarding claims 7, 13 Frazier fails to disclose a handle coupled to the tether filament, the handle comprising an actuator configured to proximally and distally translate the tether filament.
Dostal, from the same field of endeavor teaches a similar device as shown in Figure 1, where the device includes a  handle (handle 10, see Figure 1) coupled to a tether filament (drive wire 71, see Figure 1), the handle comprising an actuator (slide 30, see Figure 1) configured to proximally and distally translate the tether filament, for the purpose of precise control of the tether filament.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the handle and actuator disclosed by Dostal such that the handle was coupled to the tether filament, the handle comprising an actuator configured to proximally and distally translate the tether filament.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771